Judgment, Supreme Court, *260Bronx County (Vincent Vitale, J.), rendered on October 23, 1990, convicting defendant, after a trial by jury, of criminal possession of a weapon in the fourth degree, and sentencing defendant to a definite term of imprisonment of one year, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Kupferman, J. P., Carro, Asch and Wallach, JJ.